      Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                 §
                                        §
              Plaintiffs,               §
                                        §
        v.                              § Case No. 1:18-CV-68
                                        §
UNITED STATES OF AMERICA, et al.,       §
                                        §
              Defendants,               §
                                        §
and                                     §
                                        §
KARLA PEREZ, et al.,                    §
                                        §
              Defendant-Intervenors,    §
                                        §
and                                     §
                                        §
STATE OF NEW JERSEY,                    §
                                        §
              Defendant-Intervenor.     §


              PEREZ DEFENDANT-INTERVENORS’ SECOND MOTION
             TO COMPEL DISCOVERY FROM FEDERAL DEFENDANTS




                                        i
       Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 2 of 12



                                                  TABLE OF CONTENTS


I.       STATEMENT OF THE ISSUES TO BE RULED
         UPON BY THE COURT ........................................................................................................ 1

II.      SUMMARY OF THE ARGUMENT ..................................................................................... 1

III.     STATEMENT OF THE NATURE AND STAGE
         OF PROCEEDINGS ............................................................................................................... 2

         A.         This Court overruled Federal Defendants’
                    objections to discovery requests in both the
                    preliminary injunction and regular discovery periods ............................................ 2

         B.         Federal Defendants attempt the same objections to
                    the fourth set of discovery requests, except this time
                    without specifying their burden or attaching evidence ........................................... 3


IV.      LEGAL STANDARD .............................................................................................................. 4

V.       ARGUMENT ........................................................................................................................... 5

         A.         Interrogatories Nos. 15
                    and 16 are relevant...................................................................................................... 5

         B.         Interrogatories Nos. 15 and 16 are
                    proportional to the needs of the case ......................................................................... 7

VI.      CONCLUSION ........................................................................................................................ 8




                                                                     ii
       Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 3 of 12



                                                          TABLE OF AUTHORITIES

CASES

Alonso v. Agrigenetics, Inc.,
  No. B-0,4-005, 2004 WL 2668801 (S.D. Tex. Nov. 15, 2004) ......................................................... 7

Hall v. Louisiana,
  No. 12-657-BAJ-RLB, 2014 WL 2560579 (M.D. La. June 6, 2014) ................................................ 7

Kurio v. United States,
  429 F. Supp. 42 (S.D. Tex. 1970) ...................................................................................................... 4

Lopez v. Don Herring Ltd.,
  327 F.R.D 567 (N.D. Tex. 2018). .................................................................................................. 2, 7

M.A. Mortenson Co. v. United States,
  996 F.2d 1177 (Fed. Cir. 1993) ......................................................................................................... 4

McLeod, Alexander, Powel & Apffel, P.C. v. Quarles,
 894 F.2d 1482 (5th Cir. 1990) ................................................................................................... 2, 4, 7

Merrill v. Waffle House, Inc.,
 227 F.R.D. 475 (N.D. Tex. 2005) ...................................................................................................... 5

National Lawyers Guild v. Attorney General,
  94 F.R.D. 600 (S.D.N.Y. 1982) ......................................................................................................... 4

Schlagenhauf v. Holder,
  379 U.S. 104 (1964)........................................................................................................................... 4

Scott v. Monsanto Co.,
  868 F.2d 786 (5th Cir. 1989) ............................................................................................................. 4

Simon v. State Farm Lloyds,
  No. 7:14-CV-251, 2015 WL 12777219 (S.D. Tex. Apr. 9, 2015) ..................................................... 7

U.S. v. Proctor & Gamble Co.,
  356 U.S. 677 (1958)........................................................................................................................... 4

RULES

FED. R. CIV. PRO. 26 ...................................................................................................................... passim

FED. R. CIV. P. 33 ............................................................................................................................... 2, 7

FED. R. CIV. P. 37 .......................................................................................................................... passim


                                                                         iii
      Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 4 of 12



I.      STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

        Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”) respectfully request that

the Court compel Federal Defendants to answer Defendant-Intervenors’ Interrogatories 15 and 16,

which relate to Federal Defendants’ adjudication of work authorization requests by DACA

applicants. See Ex. 1. Pursuant to Federal Rule of Civil Procedure 37, Defendant-Intervenors also

request an extension of discovery deadlines for a period of time equal to the number of days between

the filing of the motion and the day Federal Defendants produce the discovery, as well as reasonable

expenses incurred in preparation of this motion. See Fed. R. Civ. P. 37(d)(3); Fed. R. Civ. P.

37(c)(1)(A).

II.     SUMMARY OF THE ARGUMENT

        Despite this Court’s June 26, 2019 order requiring Federal Defendants to respond to

Defendant-Intervenors’ discovery requests, Federal Defendants continue to make blanket objections

to discovery and argue that that no further discovery is necessary because Plaintiff States’ motion for

summary judgment is ripe for consideration. See Dkt. 412 and Ex. 2 at 4-5. The interrogatories that

Federal Defendants refuse to answer are relevant to Plaintiff States’ claim that the federal

government “rubber-stamp[s]” DACA requests and their companion work authorization requests

(Dkt. 104 ¶¶ 295, 299) and the Court’s discussion of work authorization in its opinion denying

Plaintiffs’ motion for preliminary injunction. See Dkt. 319 at 8, 36, 75. Whether Federal Defendants

adjudicate work authorization requests on a discretionary, case-by-case basis is essential to Plaintiff

States’ standing, reviewability, substantive APA, and constitutional claims, as well as questions

about irreparable harm. See Dkt. 104 ¶¶ 224-25, 227, 267, 275, 308-10. Plaintiff States’ theory of

injury is premised in part on the assumption that work authorization automatically follows from

favorable DACA adjudications in the “substantial majority” of cases. Id. ¶¶ 77-79. Plaintiffs’ APA

claims turn on whether or not work authorization automatically accompanies DACA. Id. ¶¶ 267,

275, 309. See also Dkt. 104 ¶ 334 (Take Care Clause claim).
                                                  1
       Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 5 of 12



         In addition to arguing that discovery is unnecessary, Federal Defendants make boilerplate

objections that the discovery requests are overly broad, burdensome, or outside the scope of

permissible discovery. These generalized statements are insufficient under the Federal Rules. See

Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must be stated with

specificity.”); see also McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485

(5th Cir. 1990) (party resisting discovery must show specifically how each interrogatory is not

relevant or how each question is overly broad, burdensome or oppressive) (citation omitted). Federal

Defendants also claim that the burden to respond is too high, yet they did not attach an affidavit,

declaration, or other evidence showing the burden. See Lopez v. Don Herring Ltd., 327 F.R.D. 567,

580 (N.D. Tex. 2018) (“A party resisting discovery must show how the requested discovery is overly

broad, unduly burdensome, or oppressive by submitting affidavits or offering evidence revealing the

nature of the burden.”) (citation omitted).

         In any event, the discovery sought by Defendant-Intervenors is proportional to the needs of

the case. This case is one of major national importance both because of the number of individuals it

could potentially affect, and because of the breadth of the remedy Plaintiff States seek. As of the

filing of this motion, the latest USCIS statistics report that there are roughly 700,000 DACA

recipients nationwide.1 Plaintiff States seek a nationwide injunction that would affect all of these

individuals.   See Dkt. 104 ¶ 339.       Finally, Federal Defendants’ sole access to the requested

information weighs strongly in favor of compelling discovery. See Fed. R. Civ. Pro. 26(b)(1).

Without Federal Defendants’ cooperation in producing the discovery Defendant-Intervenors seek,

Defendant-Intervenors have no recourse, as no other party in this litigation has access to this

information.

III.     STATEMENT OF THE NATURE AND STAGE OF PROCEEDINGS

1
 Found at USCIS, Approximate Active DACA Recipients (April 30, 2019)
https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studies/Immigration%20Forms%20
Data/All%20Form%20Types/DACA/Approximate_Active_DACA_Recipients_-_Apr_30_2019.pdf.

                                                   2
     Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 6 of 12



         A.       This Court overruled Federal Defendants’ objections to discovery requests in
                  both the preliminary injunction and regular discovery periods

         Federal Defendants objected to discovery twice at earlier stages in the case, and both times,

this Court overruled their objections and ordered them to produce discovery. During the preliminary

injunction stage of this case, Federal Defendants objected to Defendant-Intervenors’ discovery

requests as overly burdensome. See Dkt. 386 at 8. They refused to answer four interrogatories, and

to produce documents responsive to a request for production. See id. During regular discovery,

Federal Defendants mounted similar objections. See Dkt. 386 at 10-11.2

         This Court ordered discovery in both instances. On June 20, 2018, the Court ordered Federal

Defendants to respond to Defendant-Intervenors’ third set of discovery requests. See Dkt. 97 ¶ 2.

On June 26, 2019, the Court ordered Federal Defendants to answer Defendant-Intervenors’

interrogatory related to advance parole following Defendant-Intervenors’ Motion to Compel (Dkt.

386). See Dkt. 412 ¶ 2.

         B.       Federal Defendants rely on the same objections to the fourth set of discovery
                  requests, but this time without specifying their burden or attaching evidence

         On June 20, 2019, Defendant-Intervenors served their fourth set of discovery requests on

Federal Defendants, including Interrogatories Nos. 15 and 16.3 See Ex. 1. Interrogatories 15 and 16

asked Federal Defendants to identify the number of initial and renewal DACA requests accompanied

by requests for work authorization, and from that number, the number that were denied or withdrawn

by the requestor. Id. at 8.




2
  In their objections during regular discovery, Federal Defendants specified the burden of production for individual
interrogatories, and attached a declaration verifying these specific objections. See Dkt. 386-2 at 23-35; see also Dkt.
386-3.
3
  Interrogatories 17 and 18 requested information related to advance parole and were subsequently withdrawn,
pursuant to an agreement between the parties. See Dkt. 416 at 2. In a show of good faith, at the conclusion of the
June 24, 2019 hearing, Defendant-Intervenors agreed to a revised interrogatory related to advance parole. See Dkt.
416 at 2. As part of that agreement, Defendant-Intervenors also agreed to withdraw two interrogatories and to seek
leave from the Court for any further requests related to advance parole. Id.


                                                          3
      Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 7 of 12



        On July 22, 2019, Federal Defendants served their answers to Interrogatories Nos. 15 and 16,

objecting to every request and producing no discovery. See Ex. 2. Despite this Court’s June 26,

2019 order requiring them to provide discovery, see Dkt. 412, Federal Defendants rehashed their

boilerplate objection that additional discovery is unnecessary. See Ex. 2 at 4. Federal Defendants

also repeated their objection that discovery is “overly burdensome.” See id. These are the same

objections that the Court rejected in its June 26, 2019 order. See Dkt. 386 at 11; see also Dkt. 412.

Unlike in their previous motion, Federal Defendants did not attach any declaration or affidavit

supporting the alleged undue burden, nor did they specify any information about the database or

review process that gives rise to these purported difficulties. See Ex. 2.

IV.     LEGAL STANDARD

        Pursuant to Rule 26 of the Federal Rules of Civil Procedure, Defendant-Intervenors are

entitled to discovery that is relevant to their claims so long as the materials are not privileged and are

proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). This Court “has broad discretion

in discovery matters.” Scott v. Monsanto Co., 868 F.2d 786, 793 (5th Cir. 1989). Discovery rules

“are to be accorded a broad and liberal treatment.” Schlagenhauf v. Holder, 379 U.S. 104, 114

(1964). “‘The Government as a litigant is, of course, subject to the rules of discovery.’” Kurio v.

United States, 429 F. Supp. 42, 50 (S.D. Tex. 1970) (quoting U.S. v. Proctor & Gamble Co., 356 U.S.

677, 681 (1958)).4

        A party seeking to resist discovery bears the burden of showing specifically how each

discovery request is not relevant or otherwise objectionable. See McLeod, 894 F.2d at 1485 (finding

conclusory recitation of burdensomeness, relevancy, and overbreadth inadequate); see also Merrill v.

Waffle House, Inc., 227 F.R.D. 475, 478 (N.D. Tex. 2005) (stating that the Fifth Circuit does not

4
  See also M.A. Mortenson Co. v. United States, 996 F.2d 1177, 1182 (Fed. Cir. 1993) (“The legislative history of
[the Equal Access to Justice Act] is strewn with references to the United States and its agencies’ abuse of the
litigation process, and Congress expressed, through this law, the judgment that the Government may not be treated
differently from other litigants.”) (quoting National Lawyers Guild v. Attorney General, 94 F.R.D. 600, 615 n.32
(S.D.N.Y. 1982)).

                                                        4
     Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 8 of 12



employ a burden shifting approach; the burden of resisting discovery remains on the party opposing

discovery at all times).

        If a party fails to answer an interrogatory or fails to produce documents, the aggrieved party

may move for an order to compel discovery under Rule 37. See Fed. R. Civ. P. 37(a)(3)(B). For

purposes of Rule 37, an evasive or incomplete disclosure, answer, or response is treated as a failure

to disclose, answer, or respond. See Fed. R. Civ. P. 37(a)(4). Failure to produce discovery is “not

excused on the ground that discovery was objectionable, unless the party failing to act has a pending

motion for a protective order under Rule 26(c).” Fed. R. Civ. P. 37(d)(2).

V.      ARGUMENT

        Federal Defendants object to discovery on the basis that there is a pending motion for

summary judgment. See Ex. 2 at 4. Yet the Court has already rejected this argument. On June 26,

2019 the Court ordered Federal Defendants to participate in additional discovery by answering

Defendant-Intervenors’ interrogatories. See Dkt. 412. Federal Defendants’ recycled objection is at

odds with the Court’s grant of Defendant-Intervenors’ previous motion to compel discovery from

Federal Defendants and extension of the discovery deadline in this case. The Court has already

overruled this objection by ordering further development of the record, and the same resolution is

appropriate here.

        Federal Defendants also refuse to respond to Defendant-Intervenors’ discovery requests with

the erroneous argument that the requests are not relevant, too burdensome, and not proportional to

the needs of the case. Federal Defendants wrongfully withhold information on this basis, and

Defendant-Intervenors are entitled to an order compelling Federal Defendants to respond.

        A.      Interrogatories Nos. 15 and 16 are relevant

        Interrogatories 15 and 16 ask Federal Defendants to identify the total number of initial and

renewal DACA requests accompanied by requests for work authorization, and from that number, the

number that were denied or withdrawn by the requestor. Ex. 1 at 9. Defendant-Intervenors need the
                                                  5
     Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 9 of 12



information from Interrogatories 15 and 16 in order to address Plaintiff States’ standing, APA

reviewability, substantive APA, and constitutional claims, as well as questions about irreparable

harm. Defendant-Intervenors also need the information from Interrogatories 15 and 16 in order to

determine what additional discovery, if any, they want to take with respect to why Federal

Defendants denied certain applications for work authorization.

         The interrogatories at issue relate directly to Plaintiff States’ allegations that USCIS

automatically grants work authorization to DACA recipients without conducting a discretionary,

case-by-case review of work authorization requests. See Dkt. 104 ¶¶ 77-79. These allegations are

central to Plaintiff States’ claims of standing, reviewability, and substantive APA and constitutional

violations. Plaintiff States base their claims for standing on the alleged automatic grant of work

authorization resulting from DACA. See id. ¶¶ 224-25, 227 (claiming standing based on alleged

injuries to states flowing from work authorization); see also Dkt. 357 at 34-35 (same). Plaintiff

States also ground their APA claims on the alleged connection between DACA and work

authorization. See Dkt. 104 ¶¶ 267, 275 (claiming that DACA is reviewable under the APA because

work authorization flows from it); see also Dkt. 357 at 42 (alleging work authorization forms a basis

for a substantive APA violation).5

         B.       Interrogatories Nos. 15 and 16 are proportional to the needs of the case

         Federal Defendants make boilerplate objections about overbreadth and burden, and do not

support their objections with the necessary affidavits or other evidence describing specifically the


5
  Federal Defendants claim that the actual number of work authorization requests that are denied or withdrawn is
irrelevant because USCIS asks applicants to submit both forms together. Even if USCIS asks applicants to submit
both forms together, the number of denied/withdrawn work authorization requests is relevant to show whether joint
submission is required for purposes of efficiency, or for some other purpose that is also unrelated to the exercise of
discretion. Defendant-Intervenors dispute Plaintiffs’ assertion that “the Executive Branch treats DACA’s conferral
of ‘deferred action’ as conferring eligibility for ‘work authorization.’” See Dkt. 104 ¶ 77. Instead, Defendant-
Intervenors contend that the agency considers work authorization requests on a case-by-case basis, through a
separate adjudicatory process that considers economic necessity. See 8 C.F.R. § 274a.14 (2018) (Work authorization
may be granted to a non-U.S. citizen “who has been granted deferred action, an act of administrative convenience to
the government which gives some cases lower priority, if the [non-U.S. citizen] establishes an economic necessity
for employment.”).

                                                          6
      Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 10 of 12



nature of the overbreadth or burden. These unsupported, generalized assertions are insufficient to

resist discovery.     See McLeod, 894 F.2d at 1485 (party resisting discovery must show specifically

how each interrogatory is not relevant or how each question is overly broad, burdensome or

oppressive) (citation omitted); Alonso v. Agrigenetics, Inc., No. B-04-005, 2004 WL 2668801, at *2

(S.D. Tex. Nov. 15, 2004) (“[O]bjections must be accompanied by affidavits or other evidence

revealing the nature of why the discovery is objectionable.”); Lopez, 327 F.R.D. at 580 (“A party

resisting discovery must show how the requested discovery is overly broad, unduly burdensome, or

oppressive by submitting affidavits or offering evidence revealing the nature of the burden.”).6

         Interrogatories Nos. 15 and 16 are proportional to the needs of the case given the national

scope of the litigation, the exclusive control of the information by Federal Defendants, and the

centrality of work authorization to Plaintiff States’ claims. These important benefits outweigh

Federal Defendants’ unsupported assertions of burden and expense.

VI.      CONCLUSION

         Defendant-Intervenors respectfully request that the Court compel Federal Defendants to

answer Interrogatories 15 and 16. Pursuant to Rule 37, Defendant-Intervenors also request that the

Court extend all deadlines in the Rule 16 scheduling order for a period of time equal to the number of

days between the filing of the motion and the day Federal Defendants produce the ordered discovery.

Finally, Defendant-Intervenors request that the Court order Federal Defendants to pay reasonable




6
  Federal Defendants also make a number of general objections that are not connected to any request in particular.
These boilerplate, general objections do not comply with the Federal Rules of Civil Procedure, and are therefore
insufficient to justify Federal Defendants’ deficient answers and production. See Fed. R. Civ. P. 33(b)(4) (“The
grounds for objecting to an interrogatory must be stated with specificity.”); Lopez, 327 F.R.D. at 578 (“General or
boilerplate objections are invalid.”); Simon v. State Farm Lloyds, No. 7:14-CV-251, 2015 WL 12777219, at *4 (S.D.
Tex. Apr. 9, 2015) (determining that plaintiff was “flagrantly abusing the discovery process by indiscriminately
levying general objections”) (internal quotations omitted); Hall v. Louisiana, No. 12-657-BAJ-RLB, 2014 WL
2560579, at *1 (M.D. La. June 6, 2014) (“This prohibition against general objections to discovery requests has been
long established.”). Also, as part of these general objections, Federal Defendants continue to object on the basis that
discovery should be limited to the administrative record. See Ex. 2 at 3. This argument has been repeatedly rejected
by this Court.

                                                          7
    Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 11 of 12



expenses incurred by Defendant-Intervenors in connection with this motion. See Fed. R. Civ. P.

37(d)(3); Fed. R. Civ. P. 37(c)(1)(A).




Dated: August 2, 2019                             Respectfully Submitted,

                                                  MEXICAN AMERICAN LEGAL
                                                  DEFENSE AND EDUCATIONAL FUND
                                                  By: /s/ Nina Perales
                                                  Nina Perales (Tex. Bar No. 24005046);
                                                  (SD of Tex. Bar No. 21127)
                                                  Attorney-in-Charge
                                                  Ernest I. Herrera (Tex. Bar No. 24094718);
                                                  (SD of Tex. Bar No. 2462211)
                                                  110 Broadway, Suite 300
                                                  San Antonio, Texas 78205
                                                  Phone: (210) 224-5476
                                                  Facsimile: (210) 224-5382
                                                  Email: nperales@maldef.org

                                                  Denise Hulett
                                                  Mexican American Legal Defense and
                                                  Educational Fund
                                                  1512 14th Street
                                                  Sacramento, CA 95814
                                                  Phone: (916) 444-3031
                                                  Email: dhulett@maldef.org
                                                  (Admitted pro hac vice)

                                                  ROPES & GRAY LLP
                                                  Douglas H. Hallward-Driemeier
                                                  2099 Pennsylvania Ave NW
                                                  Washington, DC 20006-6807
                                                  (202) 508-4600
                                                  (202) 508-4776 (direct dial)
                                                  Douglas.Hallward-
                                                  Driemeier@ropesgray.com
                                                  (Admitted pro hac vice)

                                                  GARCÍA & GARCÍA,
                                                  ATTORNEYS AT LAW P.L.L.C.
                                                  Carlos Moctezuma García
                                                  (Tex. Bar No. 24065265)
                                              8
   Case 1:18-cv-00068 Document 420 Filed on 08/02/19 in TXSD Page 12 of 12



                                                     (SD of Tex. Bar No. 1081768)
                                                     P.O. Box 4545
                                                     McAllen, TX 78502
                                                     Phone: (956) 630-3889
                                                     Facsimile: (956) 630-3899
                                                     Email: cgarcia@garciagarcialaw.com

                                                     Attorneys for Defendant-Intervenors


                             CERTIFICATE OF CONFERENCE

       I certify that on August 2, 2019, I emailed Todd Disher, counsel for Plaintiffs, Jeffrey

Robins, counsel for Defendants and Glenn Moramarco, counsel for New Jersey Defendant

Intervenors to confer on the motion.

       Counsel for Plaintiffs indicated that they take no position on this motion. Counsel for

Defendant-Intervenors New Jersey do not oppose to this motion. Counsel for Federal

Defendants responded that “Federal Defendants oppose your motion, and do not agree that your

email complies with the requirements of Local Rule 7.1(D).” I responded that “Perez Defendant

Intervenors understand your position. However, given the course of discovery to date and the

brief period remaining for discovery, Perez Defendant Intervenors must file their motion and

note your opposition.”

                                                     /s/ Nina Perales
                                                     Nina Perales



                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on August 2, 2019 I electronically filed the above
and foregoing document using the CM/ECF system, which automatically sends notice and a copy
of the filing to all counsel of record.


                                                     /s/ Nina Perales
                                                     Nina Perales

                                                9
Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 1 of 9




               EXHIBIT 1
      Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 2 of 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
               Plaintiffs,                       §
                                                 §
        v.                                       §   Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
               Defendants,                       §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
               Defendant-                        §
               Intervenors.                      §


      DEFENDANT-INTERVENORS’ FOURTH SET OF DISCOVERY REQUESTS TO
                             DEFENDANTS

TO: Defendants United States of America, et al., by and through their attorney of record,
Jeffrey S. Robins, U.S. Department of Justice, Civil Division, Office of Immigration Litigation,
District Court Section, P.O. Box 868, Washington, D.C. 20044 (Jeffrey.Robins@usdoj.gov).

        Pursuant to the Federal Rules of Civil Procedure and the Court’s Scheduling Order,

Defendant-Intervenors hereby serve these discovery requests on Defendants. You are requested

to serve your responses to these discovery requests upon the undersigned counsel for Defendant-

Intervenors within 30 days of service of these requests.

Dated: June 20, 2019                                 Respectfully submitted,

                                                     MEXICAN AMERICAN LEGAL
                                                     DEFENSE AND EDUCATIONAL FUND
                                                     By: /s/ Nina Perales
                                                     Nina Perales (Tex. Bar No. 24005046);
                                                     (SD of Tex. Bar No. 21127)
                                                     Attorney-in-Charge
                                                     Alejandra Ávila (Tex. Bar No. 24089252)


                                                1
    Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 3 of 9



                                                   (SD of Tex. Bar No. 2677912)
                                                   110 Broadway, Suite 300
                                                   San Antonio, Texas 78205
                                                   Phone: (210) 224-5476
                                                   Facsimile: (210) 224-5382
                                                   Email: nperales@maldef.org

                                                   ROPES & GRAY LLP
                                                   Douglas H. Hallward-Driemeier
                                                   2099 Pennsylvania Ave NW
                                                   Washington, DC 20006-6807
                                                   (202) 508-4600
                                                   (202) 508-4776 (direct dial)
                                                   Douglas.Hallward-
                                                   Driemeier@ropesgray.com
                                                   (Admitted pro hac vice)

                                                   GARCÍA & GARCÍA,
                                                   ATTORNEYS AT LAW P.L.L.C.
                                                   Carlos Moctezuma García
                                                   (Tex. Bar No. 24065265)
                                                   (SD of Tex. Bar No. 1081768)
                                                   P.O. Box 4545
                                                   McAllen, TX 78502
                                                   Phone: (956) 630-3889
                                                   Facsimile: (956) 630-3899
                                                   Email: cgarcia@garciagarcialaw.com

                                                   Attorneys for Defendant-Intervenors


                                CERTIFICATE OF SERVICE

        I hereby certify that, on June 20, 2019, I served a copy of this document by electronic
mail to all counsel listed below:

Todd L. Disher
Special Counsel for Civil Litigation
P.O. Box 12548
Austin, TX 78711-2548
Todd.Disher@oag.texas.gov

Jeffrey S. Robins
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868


                                              2
   Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 4 of 9



Washington, D.C. 20044
Jeffrey.Robins@usdoj.gov

Glenn Moramarco
Hughes Justice Complex
1st Fl., P.O. Box 112
Trenton, NJ 08625
Glenn.Moramarco@law.njoag.gov

                                          /s/ Alejandra Ávila
                                          Alejandra Ávila




                                      3
Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 5 of 9



                                    DEFINITIONS

   The following terms are defined and used in these discovery requests as follows:

A. The words “and” and “or” shall be construed either conjunctively or disjunctively as
   required by the context to bring within the scope of these requests any document that
   might be deemed outside its scope by another construction.

B. “Communication” or “communications” shall mean and include every manner or means
   of disclosure, transfer, or exchange, and every disclosure, transfer, or exchange of
   information, whether orally or by document or whether face-to-face, by telephone, mail,
   e-mail, personal delivery, or otherwise.

C. “Defendants” shall refer to the named Defendants in this case, and any other persons
   acting or purporting to act on their behalf.

D. “Document” and “documents” are defined to be synonymous in meaning and equal in
   scope to the usage of the terms in Federal Rule of Civil Procedure 34(a), in its broadest
   sense, and shall mean and include all written, printed, typed, recorded or graphic matter
   of every kind and description, both originals and copies, and all attachments and
   appendices thereto, that are in the possession, custody or control of Defendants or in the
   possession, custody or control of counsel for Defendants. A draft of a non-identical copy
   is a separate document within the meaning of this term. Without limiting the term
   “control,” a document is deemed to be within your control if you have ownership,
   possession or custody of the document, or the right to secure the document or copy
   thereof from any persons or public or private entity having physical control thereof.

E. The term “DACA initiative,” “DACA program,” or “DACA” shall refer to the guidance
   on exercising prosecutorial discretion with respect to individuals who came to the United
   States as children, as described in the June 15, 2012 memorandum by former Secretary of
   Homeland Security, Janet Napolitano.

F. The term “DACA recipients” or “DACA grantees” shall mean a person who has been
   granted deferred action pursuant to the DACA initiative.

G. The term “USCIS” shall mean United States Citizenship and Immigration Services.

H. The term “DHS” or “Department of Homeland Security” shall mean the United States
   Department of Homeland Security, or any of its components, including USCIS, or any
   employees, agents, or other persons acting or purporting to act on the agency’s behalf.

I. To “identify” a person or individual means to give, to the extent known, the person’s full
   name, present or last known address, present or last known telephone number, and when
   referring to a natural person, additionally, the present or last known place of employment.
   Once a person has been identified in accordance with this subparagraph, only the name of
   that person need be listed in response to subsequent discovery requesting the



                                            4
Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 6 of 9



   identification of that person.

J. To “identify” an act, event, occurrence or communication means:
      a. to state its date;
      b. to identify the persons that were parties to and witnesses of the act, event, or
          occurrence, or communication;
      c. to describe where and how it took place; and
      d. to identify any document that constitutes or refers to such act, event, occurrence,
          or communication.

K. To “identify” a file means:
      a. to state the title contained therein; and
      b. to identify the person for whom the file is maintained.

L. To “identify” a statement means:
      a. to identify who made it;
      b. to identify who took or recorded it;
      c. to identify all persons, if any, present during the making thereof;
      d. to state when, where and how it was taken or recorded; and
      e. to identify who has current or last know possession, custody or control thereof.

M. To “identify” a document means:
      a. to identify all files in which it and all copies of it are found;
      b. to identify its author;
      c. to identify its addresses, if any;
      d. to identify those who received a copy thereof;
      e. to identify its current custodian or the person that had last known possession,
          custody or control thereof;
      f. to state the date of its preparation; and
      g. to state its general subject matter giving a reasonably detailed description thereof.

N. To “identify” other tangible thing means:
      a. to identify what it is, giving a reasonably detailed description thereof;
      b. to state when, where and how it was made, if applicable;
      c. to identify who made it, if applicable; and
      d. to identify its current custodian or the person that had last known possession,
          custody or control thereof.

O. The plural of any word used herein includes the singular, and the singular includes the
   plural.

P. The masculine gender of any word used herein includes the feminine and the neutral
   genders.

Q. The past tense of any verb used herein includes the present tense, and the present tense
   includes the past tense.



                                            5
Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 7 of 9




R. The term “relating to” shall have its usual meaning and shall also specifically mean
   reflecting, related to, referring to, describing, representing, evidencing or constituting.

S. Without limiting the term “control,” a document is deemed to be within your control if
   you have ownership, possession or custody of the document, or the right to secure the
   document or copy thereof from any persons or public or private entity having physical
   control thereof.

T. “Person” shall mean any individual, association, agency, commission, or other legal or
   governmental entity or association.

U. “Statement” means and includes any written or graphic statement signed or otherwise
   adopted or approved by the users in making it, any stenographic, mechanical, electrical or
   other recording or a written transcription which is a substantially verbatim recital or an
   oral statement made by a person which is contemporaneously recorded.

V. “You” and “your” shall mean the party to whom these discovery requests are directed, as
   well as all other persons acting or purporting to act on behalf of such party, including any
   attorney or other representative.



                                     INSTRUCTIONS

A. Regarding documents called for by these requests as to which you claim a privilege or
   which you contend are not subject to production, please provide at the time for
   production a listing that describes each document and states with respect to each such
   document:
      1. the type of document (e.g., letter, memorandum, report, etc.,);
      2. the date;
      3. the title;
      4. the number of pages;
      5. the author or addressor;
      6. the names and address or addresses of any persons who have received and/or who
          have obtained a copy of the document;
      7. the subject matter of the document;
      8. the factual and legal basis of the claim or privilege or ground of non-production
          asserted with respect to the document; and
      9. any other information which, without revealing the information which is itself
          privileged or protected, will enable the plaintiffs to assess the application of the
          privilege asserted.

B. If you contend that you are unable to produce fully and completely the documents
   requested herein, or any portion thereof, after exercising due diligence to locate those
   documents, please so state, specifying the basis for such limited production, the reasons


                                              6
Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 8 of 9



   for the inability to produce the documents requested, whether said documents have been
   destroyed and why, and whatever information or knowledge you may have related to the
   location of such documents.

C. Unless the context clearly requires otherwise, this request for documents includes all
   documents within your custody or control, those within the custody or control of each of
   your attorneys, agents, associates, and/or employees, and those to which any of these
   persons has access.

D. For all documents in electronic, magnetic, or format other than paper, please produce in
   the following formats: printed hardcopy or electronic (700 Mb compact disk, Microsoft
   Word 2003 or later).

E. If the documents are provided on an FTP site, all documents must be produced in a way
   that makes clear the exact location on the FTP site of materials responsive to each
   numbered request.


                                     WARNINGS

A. A failure to produce the documents requested on time or in good faith may result in
   sanctions being imposed against you under Rule 37 of the Federal Rules of Civil
   Procedure.

B. An evasive or incomplete production will be treated as a failure to produce the requested
   documents.




                                            7
    Case 1:18-cv-00068 Document 420-1 Filed on 08/02/19 in TXSD Page 9 of 9



                                     INTERROGATORIES

INTERROGATORY NO. 15:

       Please identify the total number of initial DACA requests accompanied by requests for
work authorization, and, from among that number, identify the number of work authorization
requests that were denied and identify the number of work authorization requests that were
withdrawn by the requestor.

RESPONSE:



INTERROGATORY NO. 16:

       Please identify the total number of renewal DACA requests accompanied by requests for
work authorization, and, from among that number, identify the number of work authorization
requests that were denied and identify the number of work authorization requests that were
withdrawn by the requestor.

RESPONSE:



INTERROGATORY NO. 17:

        Please identify the total number of requests for advance parole made by DACA grantees
and, from among that number, identify the number of advance parole requests that were denied
and identify the number of advance parole requests that were withdrawn by the requestor.

RESPONSE:



INTERROGATORY NO. 18:

        Please identify the total number of approved initial DACA requestors who:
(a) indicated on the form I-821D that they had no lawful status at entry (including but not limited
to “no,” “none,” “entered without inspection,” or “EWI”); and
(b) indicated on the form I-821D that they did not have an Arrival/Departure Record (I-94); and
(c) after receiving DACA, left the U.S. pursuant to a grant of advance parole and were paroled
back into the U.S.; and
(d) subsequently adjusted status under 8 U.S.C. § 1255(a).

RESPONSE:




                                                 8
Case 1:18-cv-00068 Document 420-2 Filed on 08/02/19 in TXSD Page 1 of 7




               EXHIBIT 2
      Case 1:18-cv-00068 Document 420-2 Filed on 08/02/19 in TXSD Page 2 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWSVILLE DIVISION

STATE OF TEXAS, et al.,                            )
                                                   )
              Plaintiffs,                          )
                                                   )
        v.                                         )       Case No. 1:18-CV-68
                                                   )
UNITED STATES OF AMERICA, et at.,                  )
                                                   )
              Defendants,                          )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, et al.,                               )
                                                   )
              Defendant-Intervenors,               )
                                                   )
and                                                )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
              Defendant-Intervenor.                )


           FEDERAL DEFENDANTS’ OBJECTIONS AND RESPONSES TO
       DEFENDANT-INTERVENORS’ FOURTH SET OF DISCOVERY REQUESTS

TO: Defendant-Intervenors, by and through their attorneys of record, Nina Perales, Celina
Moreno, Jack Salmon, Alejandra Avila, Mexican American Legal Defense and Educational
Fund, 110 Broadway, Suite 300, San Antonio, Texas 78205; Carlos Moctezuma García, García
& García, Attorneys at Law P.L.L.C., P.O. Box 4545 McAllen, Texas 78502.

        Federal Defendants serve these objections and responses to Defendant-Intervenors’
fourth set of interrogatories pursuant to the Federal Rules of Civil Procedure.

                                 GENERAL OBJECTIONS

        Federal Defendants state the following General Objections to Defendant-Intervenors’
fourth set of interrogatories, which are hereby incorporated in and made part of each of the
following specific responses.
    Case 1:18-cv-00068 Document 420-2 Filed on 08/02/19 in TXSD Page 3 of 7



1. Federal Defendants object to Defendant-Intervenors’ fourth set of interrogatories to the extent
that they are unduly burdensome, are overly broad, or seek information that is not relevant to this
phase of this case and will not lead to the discovery of such relevant information.

2. Federal Defendants object to Defendant-Intervenors’ fourth set of interrogatories to the extent
that they are beyond the scope of the claims in this case or they are not relevant to any party’s
claim or defense. Federal Defendants further object to these interrogatories to the extent that they
are not proportional to the needs of the case, considering the importance of the issues at stake in
the action, the amount in controversy, the parties’ relative access to the relevant information, the
parties’ resources, the importance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefit.

3. Federal Defendants object to Defendant-Intervenors’ “Definitions and Instructions” to the
extent that they are vague and ambiguous, and therefore may lead to differing interpretations
among the parties to this litigation as well as the Court, resulting in confusion.

4. Federal Defendants object to Defendant-Intervenors’ fourth set of interrogatories to the extent
that they require discovery outside of a properly designated administrative record by the
Department of Homeland Security (DHS), insofar as this action may be construed as a suit for
judicial review of agency action under the Administrative Procedure Act (“APA”), 5 U.S.C.
§ 701 et seq.

5. Federal Defendants object to Defendant-Intervenors’ fourth set of interrogatories to the extent
they purport to require the disclosure of information in the possession, custody or control of
entities other than properly named Defendants on the grounds that such discovery is beyond the
scope of Fed. R. Civ. P. 33 and other applicable law.

6. Federal Defendants object to Defendant-Intervenors’ fourth set of interrogatories to the extent
that they exceed the limit of 25 interrogatories, including all subparts, allowed under Fed.
R. Civ. P. 33, without stipulation or leave from the court. Defendant-Intervenors have clearly
promulgated more than twenty-five interrogatories throughout the course of this litigation.

7. Federal Defendants’ responses to Defendant-Intervenors’ fourth set of interrogatories are
made without waiving:

       (a) The right to object to the competence, relevance, materiality, or admissibility as
evidence of any information, or the subject matter thereof, in any aspect of this civil action or
any other matter;

       (b) The right to object at any time and upon any grounds to any other discovery requests;

         (c) The right at any time and for any reason to revise, supplement, correct, add or to
clarify these responses;

       (d) The right to amend or supplement these responses if the Federal Defendants discover
additional information; and
    Case 1:18-cv-00068 Document 420-2 Filed on 08/02/19 in TXSD Page 4 of 7




       (e) Any applicable privilege, including but not limited to the attorney/client privilege, the
law enforcement privilege, the investigation files privilege, executive privilege, and the official
information privilege.

8. Federal Defendants’ responses to Defendant-Intervenors’ fourth set of interrogatories are
based upon the information available at this stage of the litigation. Federal Defendants reserve
the right to rely upon any facts, documents, or other evidence which may develop or come to its
attention subsequent to this response.

        Likewise, Federal Defendants’ objections to Defendant-Intervenors’ fourth set of
interrogatories are based upon the information presently known by the Federal Defendants, and
are made without prejudice to the Federal Defendants’ right to assert additional objections in the
event that additional grounds for objections should be discovered by the Federal Defendants
subsequent to this response.

10. Without waiving the above objections, Federal Defendants will provide responses to only
relevant non-privileged matters based on information currently available to it and obtainable
without undue burden.

11. Federal Defendants are also not responding to Interrogatories 17 and 18 because Perez
Defendant-Intervenors have agreed to withdraw those interrogatories. See ECF No. 416.

                SPECIFIC OBJECTIONS AND RESPONSES TO
        DEFENDANT-INTERVENORS’ FOURTH SET OF INTERROGATORIES

INTERROGATORY NO. 15:

       Please identify the total number of initial DACA requests accompanied by requests for
work authorization, and, from among that number, identify the number of work authorization
requests that were denied and identify the number of work authorization requests that were
withdrawn by the requestor.

OBJECTIONS TO INTERROGATORY NO. 15:

Federal Defendants specifically object to Interrogatory No. 15 on the grounds that it is overly
burdensome, not relevant, and disproportional to the needs of the case. See Fed. R. Civ. P.
26(b)(1) (“Parties may obtain discovery regarding any non-privileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case . . .”); Cazorla v. Koch
Foods of Mississippi, L.L.C., 838 F.3d 540, 554 n.42 (5th Cir. 2016) (stating “the scope of
discovery depends in part on ‘whether the burden or expense of the proposed discovery
outweighs its likely benefit’” (quoting Fed. R. Civ. P. 26(b)(1))).

The Court is currently considering a fully briefed motion for summary judgment addressing
Plaintiffs’ substantive and procedural Administrative Procedure Act (APA) claims and their
Take Care Clause claim. See ECF No. 356. Information on work authorization requests by initial
    Case 1:18-cv-00068 Document 420-2 Filed on 08/02/19 in TXSD Page 5 of 7



DACA requestors is irrelevant to any of these claims. Every DACA requestor must file an I-765
(a “work authorization request”), with all applicable fees, and Form I-765WS along with their
DACA –based request for a two-year period of deferred action, otherwise their entire submission
will be rejected.. While it is possible that after one’s submission has been accepted a DACA
request (I-821D) could subsequently be approved and an I-765 denied if, for example, the
requestor failed to show economic need, any instances of this would be rare. Similarly, it would
unusual for a requestor to request withdrawal of his or her own I-765. The numbers of such
denials for I-765s for approved DACA recipients, or of DACA requestors who may have asked
to withdraw their I-765 at some point during the adjudication process, are not relevant to any of
Defendant-Intervenors’ claims or Plaintiffs’ substantive and procedural APA claims or Take
Care Clause claim. Additionally, Defendant-Intervenors’ have not limited this interrogatory to
DACA requestors from Plaintiff states, making it geographically overbroad and further irrelevant
to the current litigation.

Because the Court can resolve this case based on the motion for summary judgment currently
before it and the record as it exists now, and the information sought is overbroad and irrelevant
to any claim within the motion, the request is disproportionate to the needs of the case as it
stands now. See Landry v. Air Line Pilots Ass'n Int'l AFL-CIO, 901 F.2d 404, 435 (5th Cir.
1990), opinion modified on denial of reh'g (Apr. 27, 1990) (upholding district court’s stay of
depositions until after determinations of summary judgment motions that did not require
discovery); cf. Guajardo v. Martinez, No. 2:14-CV-450, 2015 WL 12831683, at *2 (S.D. Tex.
Dec. 22, 2015) (staying discovery before Court ruled on motion to dismiss as it would be
otherwise unduly burdensome and expensive). Indeed, the Court’s July 26, 2019 order envisions
no additional discovery beyond that ordered at the hearing on July 24, 2019 until after it rules on
Plaintiff-States’ motion for summary judgment. See ECF No. 412 (“If the Court ultimately
denies Plaintiff-States’ Motion for Summary Judgment [Doc. No. 356], the Court will at that
time entertain a request to re-open discovery, should any party so request and show good
cause.”).

INTERROGATORY NO. 16:

        Please identify the total number of renewal DACA requests accompanied by requests for
work authorization, and, from among that number, identify the number of work authorization
requests that were denied and identify the number of work authorization requests that were
withdrawn by the requestor.

OBJECTIONS TO INTERROGATORY NO. 16:

Federal Defendants specifically object to Interrogatory No. 16 on the grounds that it is not
proportional to the needs of the case given it requests information which is not relevant to any
claims and the pending motions for summary judgment before the court.

Federal Defendants further object to Interrogatory No. 16 on the grounds that it is overly
burdensome, not relevant, and disproportional to the needs of the case. See Fed. R. Civ. P.
26(b)(1) (“Parties may obtain discovery regarding any non-privileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case . . .”); Cazorla v. Koch
Foods of Mississippi, L.L.C., 838 F.3d 540, 554 n.42 (5th Cir. 2016) (stating “the scope of
     Case 1:18-cv-00068 Document 420-2 Filed on 08/02/19 in TXSD Page 6 of 7



discovery depends in part on ‘whether the burden or expense of the proposed discovery
outweighs its likely benefit’” (quoting Fed. R. Civ. P. 26(b)(1))).

The Court is currently considering a fully briefed motion for summary judgment addressing
Plaintiffs’ substantive and procedural APA claims and their Take Care Clause claim. See ECF
No. 356. Information on work authorization requests by DACA renewal requestors is not
relevant to any of these claims. Every DACA renewal requestor must file an I-765 (a “work
authorization request”), with all applicable fees, and Form I-765WS along with their DACA-
based request for an additional two-year period of deferred action , otherwise their entire
submission will be rejected. While it is possible that after one’s submission has been accepted a
DACA renewal request (I-821D) could subsequently be approved and an I-765 denied if, for
example, the requestor failed to show economic need, any instances of this would be rare.
Similarly, it would be unusual for a renewal requestor to request withdrawal of his or her own I-
765. The numbers of such denials for I-765s for approved DACA renewal recipients, or of
DACA renewal requestors who may have asked to withdraw their I-765 at some point during the
adjudication process, are not relevant to any of Defendant-Intervenors’ claims or Plaintiffs’
substantive and procedural APA claims or Take Care Clause claim. Additionally, Defendant-
Intervenors’ have not limited this interrogatory to DACA renewal requestors from Plaintiff
states, making it geographically overbroad and further irrelevant to the current litigation.

Because the Court can resolve this case based on the motion for summary judgment currently
before it and the record as it exists now, and the information sought is overbroad and irrelevant
to any claim within the motion, the request is disproportionate to the needs of the case as it
stands now. See Landry v. Air Line Pilots Ass'n Int'l AFL-CIO, 901 F.2d 404, 435 (5th Cir.
1990), opinion modified on denial of reh'g (Apr. 27, 1990) (upholding district court’s stay of
depositions until after determinations of summary judgment motions that did not require
discovery); cf. Guajardo v. Martinez, No. 2:14-CV-450, 2015 WL 12831683, at *2 (S.D. Tex.
Dec. 22, 2015) (staying discovery before Court ruled on motion to dismiss as it would be
otherwise unduly burdensome and expensive). Indeed, the Court’s July 26, 2019 order envisions
no additional discovery beyond that ordered at the hearing on July 24, 2019 until after it rules on
Plaintiff-States’ motion for summary judgment. See ECF No. 412 (“If the Court ultimately
denies Plaintiff-States’ Motion for Summary Judgment [Doc. No. 356], the Court will at that
time entertain a request to re-open discovery, should any part so request and show good cause.”).

//

//

//
   Case 1:18-cv-00068 Document 420-2 Filed on 08/02/19 in TXSD Page 7 of 7



Dated: July 22, 2019               Respectfully submitted,
                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   Civil Division
                                   WILLIAM C. PEACHEY
                                   Director, Office of Immigration Litigation
                                   District Court Section

                                   /s/ Jeffrey S. Robins
                                   JEFFREY S. ROBINS
                                   Attorney-in-Charge
                                   Deputy Director
                                   U.S. Department of Justice, Civil Division
                                   Office of Immigration Litigation
                                   District Court Section
                                   P.O. Box 868, Washington, DC 20044
                                   Telephone: (202) 616-1246
                                   Facsimile: (202) 305-7000
Attorneys for Federal Defendants   jeffrey.robins@usdoj.gov
